


Exhibit 10.38

 

EXECUTION COPY

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Double asterisks denote omissions.

 

API SUPPLY AGREEMENT

 

THIS ACTIVE PHARMACEUTICAL INGREDIENT SUPPLY AGREEMENT (this “Agreement”) is
made as of this 23rd day of November 2018 (“Effective Date”), by and between
NABRIVA THERAPEUTICS IRELAND DAC (“NABRIVA”), with a principal place of business
at Suite 510, Regus Dublin Airport, Skybridge House Dublin Airport, Swords,
County Dublin, Ireland and HOVIONE LIMITED (“HOVIONE”), with a principal place
of business at Loughbeg, Ringaskiddy, Co. Cork, Ireland. NABRIVA and HOVIONE
shall be individually referred to as a “Party” and collectively referred to as
the “Parties.”

 

WHEREAS, NABRIVA wishes to purchase from HOVIONE bulk API for use in
manufacturing drug product for commercial sale by NABRIVA worldwide and for
certain clinical and other purposes;

 

WHEREAS, HOVIONE has suitable facilities and equipment and sufficient qualified
personnel to manufacture API in bulk form, and is willing to provide such API on
the terms and conditions set forth below;

 

WHEREAS, Parties have entered into a Master Services Agreement dated 20
June 2016 and a Novation Agreement in relation thereto dated 22 December 2017
(collectively, the “MSA”) and agree that in case of any conflict or
inconsistency between the terms of the MSA and the terms of this Agreement, the
terms of this Agreement shall prevail; and

 

WHEREAS, Parties have entered into a Term Sheet dated October 2018, designated
as “Nabriva Lefamulin API Term Sheet”, in which some terms and conditions of the
Agreement have been mutually agreed;

 

NOW, THEREFORE, the Parties hereto, intending to be legally bound, agree as
follows:

 

I.             DEFINITIONS

 

As used in this Agreement:

 

1.1          “Adverse Experience” or “AE” shall mean any unfavorable and
unintended change in the structure, function, or chemistry of the body
temporally associated with any use of a product or of a derivative thereof
containing API, whether or not the adverse experience is considered to be
related to the use of such product, including but not limited to any of the
following:  an unexpected side effect, injury, toxicity or sensitivity reaction,
which may include an experience of unexpected incidence and severity; an adverse
experience occurring in the course of the use of a drug product in professional
practice; an adverse experience occurring in clinical studies; an adverse
experience occurring from drug overdose, whether accidental or intentional; an
adverse experience occurring from drug abuse; an adverse experience occurring
from drug withdrawal; and any significant failure of expected pharmacological
action.

 

1

--------------------------------------------------------------------------------



 

1.2          “Affiliate” means any corporation or other business entity which,
directly or indirectly, is controlled by, controls, or is under common control
with NABRIVA or HOVIONE. For this purpose, “control” shall be deemed to mean
direct or indirect ownership of fifty percent (50%) or more of the voting stock
or other voting equity of such entity.

 

1.3          “API” means CAS 1350636-82-6, molecular formula C28H45NO5S, and is
more commonly known as lefamulin having those specifications as set forth on
Schedule A hereto.

 

1.4          “Applicable Law” means all applicable ordinances, rules,
regulations, laws, guidelines, guidance, and requirements of any kind whatsoever
of FDA and any other Regulatory Bodies, as any of the foregoing may be amended
from time to time, including without limitation, cGMP, applicable to the
Manufacturing activities of the API in the Territory.

 

1.5          “Batch” means a batch of API, which is defined as approximately
[**] output.

 

1.6          “cGMP” means the current good manufacturing practices regulations
applicable to the Manufacture of API as defined by the Q7 Guidance on Good
Manufacturing Practices of the International Conference on Harmonization of
Technical Requirements of Pharmaceuticals for Human Use (ICH Q7) and as
promulgated by a Regulatory Body.

 

1.7          “Campaign” means equipment set-up and sanitization, at least [**]
Batches, visual cleaning and sanitization between all Batches and a change of
line cleaning at the end of such campaign with no idle time included; provided,
however, for calendar year 2019, a campaign shall consist of [**] Batches.

 

1.8          “Commercially Reasonable” and “Commercially Reasonable Efforts”
shall mean the level of diligence and/or efforts and commitment of resources
consistent with the past practice of similarly situated pharmaceutical
manufacturers with respect to comparable pharmaceutical products.

 

1.9          “Confidential Information” means all information, data, know-how
and all other business, technical and financial data disclosed hereunder by one
Party or any of its Affiliates to the other Party or any of its Affiliates,
except any portion thereof which:

 

(a)           at the time of disclosure, is generally known to the public;

 

(b)           after disclosure, becomes generally known to the public by
publication or otherwise, except by breach of this Agreement by the recipient;

 

(c)           the recipient can demonstrate by its written records was in the
recipient’s possession at the time of such disclosure, and which was not
acquired, directly or indirectly, from the disclosing party or its Affiliates;

 

(d)           is lawfully disclosed to the recipient on a non-confidential basis
by a third party who is not obligated to the disclosing party or any other third
party to retain such Confidential Information in confidence;

 

(e)           results from research and development by the recipient independent
of such disclosure as shown by competent evidence from its written records; or

 

2

--------------------------------------------------------------------------------



 

(f)            is required to be disclosed by applicable law, regulation, the
order of a court of competent jurisdiction or by a government authority;
provided, in each case the party so disclosing information, to the extent
possible and legal, timely informs the other party and uses its reasonable
efforts to limit the disclosure and maintain confidentiality to the extent
possible and, if possible, permits the other party to attempt by appropriate
legal means to limit such disclosure.

 

The Parties will, to the extent practical, use Commercially Reasonable Efforts
to label or identify as confidential, at the time of disclosure all such
Confidential Information disclosed orally, visually and/or in another intangible
form to the receiving party.

 

1.10        “Facility” means the facility of HOVIONE located in [**], or such
other Manufacturing facility of HOVIONE as prior approved in writing by NABRIVA.

 

1.11        “Firm Order” means NABRIVA’s binding API requirements for a given
[**] period, which shall not exceed the Reserve Capacity on a per annum basis.

 

1.12        “Forecast” means a rolling [**] forecast provided by NABRIVA of its
requirements for API, of which the first [**] shall constitute a Firm Order and
the additional [**] period following the period covered by a Firm Order, which
is a non-binding forecast; provided, however, the forecast for months [**]
through [**] shall not vary more than +/- [**]% on an annual basis, unless
otherwise agreed to by the Parties in writing.  The non-binding portion of the
forecast shall represent NABRIVA’s reasonable estimates only to facilitate
HOVIONE’s planning.

 

1.13        “HOVIONE Inventions” shall mean all Inventions that relate to
HOVIONE Technology or Confidential Information of HOVIONE, as well as any
Inventions conceived, discovered, invented, developed, created, made or reduced
to practice by HOVIONE and/or its agents or contractors in the performance of
its obligations under this Agreement that are generally applicable (i.e. not
pertaining exclusively to the API) and do not incorporate NABRIVA’s Confidential
Information.

 

1.14        “HOVIONE Technology” shall mean the Technology developed or obtained
by or on behalf of HOVIONE (a) prior to the Effective Date, or (b) independent
of this Agreement and without the use of the Confidential Information of
NABRIVA.

 

1.15        “Inventions” shall mean all discoveries, inventions, developments,
modifications, innovations, updates, enhancements or improvements to Technology
(whether or not protectable under patent, trademark, copyright or similar laws)
that are conceived, discovered, invented, developed, created, made or reduced to
practice in the performance of the Parties’ obligations under this Agreement.

 

1.16        “Latent Defect” shall mean a failure of the API to comply with
Section 9.2 that (a) couldn’t reasonably have been identified through review of
the records or the initial testing and inspection of the API, and (b) is the
fault of HOVIONE. “Latent Defect” does not include any such failure of API to
comply with cGMP or the Specifications that NABRIVA cannot show by Commercially
Reasonable evidence was present at the time of delivery by HOVIONE.

 

3

--------------------------------------------------------------------------------



 

1.17        “Manufacture”, “Manufactured” and “Manufacturing” means any steps,
processes and activities used by HOVIONE to produce API, including without
limitation, the manufacturing, processing, quality control testing, release or
storage of API.

 

1.18        “Minimum Annual Commitment” means NABRIVA’s minimum amount of API
that it has agreed to purchase from HOVIONE under this Agreement, which is 750kg
per annum for the first year of the Initial Term (as defined in Section 16.1
hereof) and 1,500kg per annum for the remaining years of the Initial Term.

 

1.19        “Minimum Yield Range” means for each of the Starting Materials the
range of weight by weight (% w/w) conversion into API as agreed to between the
Parties according to Section 7.5.

 

1.20        “NABRIVA Inventions” means all Inventions other than HOVIONE
Inventions.

 

1.21        “NABRIVA Technology” means the Technology of NABRIVA developed or
obtained by or on behalf of NABRIVA (a) prior to the Effective Date, or
(b) independent of this Agreement and without the use of the Confidential
Information of HOVIONE.

 

1.22        “New Drug Filings” means a new drug application with the U.S. Food
and Drug Administration, the marketing authorization application with the
European Medicines Agency, or equivalent filings with the applicable Regulatory
Bodies in the Territory.

 

1.23        “Quality Technical Agreement” means the form of quality
assurance/quality control agreement to be entered into by the Parties, as set
forth in Schedule B hereto, which sets forth responsibilities and key contacts
for API quality and compliance related issues. HOVIONE shall provide NABRIVA
with certain production and control information for review prior to release as
to be specified in the Quality Technical Agreement. The Quality Technical
Agreement also shall address annual product reviews, returned goods, regulatory
audits, compliance with cGMP and the Regulatory Bodies, and such other quality
related concerns deemed appropriate.

 

1.24        “Purchase Price” means the price to be paid by NABRIVA for a Firm
Order, as calculated using the pricing set forth in Schedule C hereto.

 

1.25        “Regulatory Bodies” means any national agency or any government
authority, department, legislature, agency, council, department, or official or
public or statutory person (whether autonomous or not) of any country of the
Territory that has the power to (a) grant approvals for the performance of
Manufacturing services under this Agreement, or (b) issue regulations pertaining
to the Manufacture or use of the API in the Territory, or such other
jurisdictions as may be agreed by the Parties in this Agreement, including the
U.S. Food and Drug Administration and the European Medicines Agency.

 

1.26        “Reserve Capacity” means the minimum annual capacity for the API to
be reserved by HOVIONE for the Term, which shall be [**]/year, assuming [**]. 
Upon regulatory approval of lefamulin, NABRIVA, in its sole discretion, may
enter into discussions with HOVIONE to increase manufacturing capacity for the
API up to [**]/annum, subject to (a) a lead time of at least [**] for
procurement, installation and qualification of additional manufacturing
equipment, and (b) the Forecast increasing beyond [**]/year.

 

4

--------------------------------------------------------------------------------



 

1.27        “Specifications” means the specifications for the API, including the
minimum shelf life requirements, as set forth in Schedule A hereto.

 

1.28        “Starting Materials” means [**] and [**].

 

1.29        “Technology” means all methods, techniques, trade secrets,
copyrights, know-how, data, documentation, hardware, software and other
intellectual property of any kind, whether or not protectable under patent,
trademark, copyright or similar laws.

 

1.30        “Term” means the Initial Term (as defined in Section 16.1) and any
extension thereto.

 

1.31        “Territory” means the countries and/or regions set forth in Schedule
D hereto, which may be amended upon written agreement of the Parties.

 

1.32        “Year” means in the first year of this Agreement, the period from
the Effective Date up to and including December 31 of the same calendar year,
and thereafter will mean a calendar year.

 

II.            PURCHASE AND SALE

 

2.1          Purchase and Sale.  HOVIONE agrees to Manufacture and supply to
NABRIVA or its Affiliate (or a licensee of the foregoing) those quantities of
API ordered pursuant to purchase orders placed by NABRIVA and its Affiliates
and/or licensees from time to time in accordance with this Agreement. HOVIONE
may not manufacture API for a third party without the prior written consent of
NABRIVA.  API supplied hereunder may be used by NABRIVA and its Affiliates
and/or licensees for all purposes, including manufacturing of drug product for
commercial sale or for clinical and other purposes.

 

2.2          Cooperation.

 

(a)           The Parties shall reasonably cooperate with each other as may be
necessary and customary in consideration of industry practice, and shall
disclose all material information necessary to enable each other to perform
their respective duties hereunder in a timely fashion. NABRIVA shall work with
HOVIONE to optimize a Campaign, when possible, to support HOVIONE’s
productivity.

 

(b)           HOVIONE shall consult with NABRIVA regarding all methods,
reagents, Starting Materials, protocols and the like used in performing its
services hereunder and NABRIVA shall have final approval authority over all
material aspects of the specific manufacturing processes for the API and
analytical methods used by HOVIONE to fulfil any Firm Order, to the extent these
are part of any New Drug Filings or critical for assuring meeting the
Specifications. HOVIONE shall consult with NABRIVA at mutually acceptable
prearranged times, to keep NABRIVA fully informed of the progress of the Firm
Order.

 

2.3          Steering Committee.  The Parties shall appoint a Joint Steering
Committee comprising senior executive(s) of each Party, who together shall
review and monitor planning and execution of the production of the API at
regular intervals and resolve any disputes.  The Parties also shall develop a
joint operating team or supplier relationship management team, which shall work
collaboratively to share appropriate information, insure targets and deadlines
are met, identify risks and solutions and manage the relationship on behalf of
the interests of both Parties, which

 

5

--------------------------------------------------------------------------------



 

may include providing relevant information necessary to support production
planning and capacity utilization while protecting company specific
confidentiality.

 

2.4          Specific Duties of HOVIONE.  In addition to its general obligations
relating to the Manufacture and supply of API, HOVIONE shall be responsible for
performing the following services:

 

(i)            Manufacture of API under cGMP;

 

(ii)           quality control and testing of all API to monitor compliance with
Specifications required by this Agreement;

 

(iii)          conducting stability testing of API in accordance with the
procedures set forth in the Quality Technical Agreement;

 

(iv)          summarizing implemented changes and supplying latest versions of
approved critical documentation, and providing other reasonable information
necessary for NABRIVA to prepare, submit, obtain and maintain all regulatory
filings relating to the API (and/or drug product containing or manufactured
using API) under the terms of this Agreement;

 

(v)           performing such other services as agreed upon in writing by the
Parties; and

 

(vi)          if HOVIONE is not able or not willing to provide the requested and
forecasted quantities of API, HOVIONE shall reasonably support NABRIVA in
transferring the manufacturing process, analytical methods, and materials to an
alternate supplier in a timely manner.

 

2.5          Specific Duties of NABRIVA. In addition to its general obligations
pursuant to this Agreement, NABRIVA shall be responsible for:

 

(i)            using Commercially Reasonable Efforts to include in any
regulatory filing any re-processing steps to address any Manufacturing
deficiencies for which reprocessing is applicable;

 

(ii)           providing to HOVIONE the Starting Materials, at no cost, of
appropriate quality to Manufacture compliant API according to the filed process,
and in time for HOVIONE to start any Manufacture as planned; and

 

(iii)          providing HOVIONE with access to knowledgeable NABRIVA personnel
for consultation regarding the API, NABRIVA Confidential Information, Starting
Materials and the Manufacture;

 

2.6          New Drug Filings.  HOVIONE shall neither prepare nor file any New
Drug Filings, which shall be NABRIVA’s responsibility. NABRIVA shall own the New
Drug Filings and shall be responsible for maintaining the New Drug Filings on
file with the applicable Regulatory Bodies and making any amendments thereto. 
During the Term, NABRIVA shall provide copies to HOVIONE of relevant portions of
any New Drug Filings relating to HOVIONE’s Manufacturing of API for review
pursuant to Section 3.3 of this Agreement.  For each New Drug Filing, HOVIONE
shall have the opportunity to inform NABRIVA that HOVIONE is unable to comply
with the obligations required thereunder, and HOVIONE shall not be

 

6

--------------------------------------------------------------------------------



 

deemed in breach of this Agreement for its inability to comply with any
obligations in any New Drug Filings provided HOVIONE gives timely notice under
Section 3.3 of this Agreement; provided, however, the Parties shall cooperate to
resolve such non-compliance and to discuss in good faith any appropriate sharing
of the costs related thereto based on the relative effort and benefit involved
for each Party.

 

2.7          No Subcontracting.  HOVIONE shall not subcontract any aspect of the
Manufacturing and supply of the API hereunder, except with the prior written
consent of NABRIVA.

 

2.8          Periodic Audits.  HOVIONE will permit NABRIVA, upon at least [**]
prior written notice, and no more than once every second calendar year unless
for cause, to have up to [**] NABRIVA employees or representatives who cannot be
competitors of HOVIONE and are subject to confidentiality obligations no less
restrictive than those set forth in this Agreement accessing the Facility during
operational hours to monitor and inspect, as reasonably needed, the Facility and
relevant documentation to ascertain compliance by HOVIONE with the terms of this
Agreement in the performance of the Manufacture, including cGMP, the
Specifications, and Applicable Law. Each such inspection shall be conducted
during normal business hours, will be no longer than [**] in duration and will
be at no charge. Additional inspections will be at NABRIVA’s expense based on
HOVIONE’s standard fees.

 

2.9          NABRIVA Representatives at the Facility.  NABRIVA will have the
right to request to have an employee and/or representative present at the
Facility during the preparation for or conduct of any manufacturing or
production run for manufacture or packaging of the API, and such representative
shall be free to inspect and oversee all aspects of such preparation or
production run and to comment to HOVIONE thereupon; provided, however, HOVIONE’s
approval of such request shall not be unreasonably withheld.  Any NABRIVA
employees or representative present at the Facility shall adhere to all
applicable HOVIONE policies, safety and security procedures. NABRIVA shall
retain full liability and responsibility for the presence and actions of its
employees or representatives at HOVIONE’s premises. Any information or other
matters observed during audits will be construed as HOVIONE’s Confidential
Information and maintained by NABRIVA as confidential pursuant to Section IV of
this Agreement.

 

2.10        Audits for Cause.  In addition to the periodic audits referred to in
the previous Section, in the event: (a) the Regulatory Bodies schedule a
regulatory inspection of the Facility in which the API is Manufactured;
(b) HOVIONE receives a “Warning Letter” or Form 483 Observations from the FDA
(or a similar correspondence from any applicable Regulatory Bodies) relating to
the Manufacture of the API by HOVIONE or compliance with cGMP’s at the Facility
where the Manufacturing, or other activities related to the API occurs;
(c) NABRIVA has rejected a shipment of API for failure to meet Specifications;
or (d) NABRIVA otherwise has reasonable concern regarding the quality or
Manufacturing of API supplied by HOVIONE, NABRIVA shall have the right to
conduct additional audits in respect of API according to the terms specified
hereof.  The audit for cause shall be subject to at least [**] prior written
notice.

 

III.          API QUANTITY, QUALITY AND MANUFACTURING PROCESSES; TECHNICAL
ASSISTANCE

 

3.1          Quantity.  HOVIONE shall supply NABRIVA and/or its licensee(s) with
quantities of API up to the Reserve Capacity on the terms set forth in this
Agreement.  HOVIONE shall have

 

7

--------------------------------------------------------------------------------



 

no obligation to supply API in quantities exceeding the Reserve Capacity, but
shall use its Commercially Reasonable Efforts to accommodate NABRIVA’s demand
for such excess quantities.  NABRIVA undertakes to purchase from HOVIONE, and
shall require its Affiliates and/or licensees to purchase from HOVIONE, not less
than [**] percent ([**]%) of API demand for commercial sale in the Territory,
subject to the Reserve Capacity (the “HOVIONE Share”). NABRIVA shall be free to
obtain from a third party any portion of the HOVIONE Share that HOVIONE is
unwilling or unable to supply.

 

3.2          Specification; Quality Standards; Changes.  All API Manufactured
and sold by HOVIONE to NABRIVA under this Agreement shall meet the
Specifications, as well as the quality assurance standards established in the
Quality Technical Agreement. Such Specifications, as well as the terms and
conditions of the Quality Technical Agreement, are subject to modification from
time to time by written agreement of the Parties. Notwithstanding the foregoing,
if NABRIVA finds it necessary or desirable to change the Specifications, the
Quality Technical Agreement, or any other aspect of the Manufacturing process
for API, NABRIVA may deliver a request for such change to HOVIONE and HOVIONE
shall use Commercially Reasonable Efforts to make any change identified in such
request. Prior to implementation of any such changes, the Parties agree to
negotiate in good faith to reach agreement on, if applicable, (a) the new price
for any API Manufactured and supplied hereunder by HOVIONE which embodies such
changes, based solely on the effect of such changes on HOVIONE’s Manufacturing
costs for the API (including, but not limited to, the cost of raw materials) and
(b) any other amendments to this Agreement which may be necessitated by such
changes (e.g., an adjustment to the lead time for purchase orders). NABRIVA’s
obligation to bear cost increases in the foregoing clause (a) shall be limited
to those cost increases that relate solely to the production of the API; costs
for other changes affecting cGMP or affecting other products generally (other
than the API Manufacturing costs) shall be borne by HOVIONE.

 

3.3          Manufacturing Processes.  NABRIVA has provided HOVIONE with its
Manufacturing procedures for the API, and HOVIONE shall not materially modify
such procedures without the prior written consent of NABRIVA.  The Parties shall
agree on the equipment to be used to produce the API in the Quality Technical
Agreement.  Prior to submitting New Drug Filing, NABRIVA shall provide a draft
of the relevant section of such New Drug Filing relating to the Manufacture of
API to HOVIONE for review and to confirm the accuracy of the information. 
HOVIONE shall review such draft submitted by NABRIVA under this Section 3.3,
preferably within [**] but no later than within [**], and provide any necessary
comments accordingly.

 

3.4          Documentation.  NABRIVA has provided HOVIONE with analytical
methods, product specifications, product impurities, degradation products, and
reference standards for the Manufacture of the API as set forth in the
Specifications.  HOVIONE shall promptly provide NABRIVA, on an ongoing basis,
with all available safety data and information concerning the API, process, and
related materials, including without limitation, all safety data sheets (“SDSs”)
as well as any new information developed or learned by HOVIONE in connection
with the Manufacturing of API hereunder. In addition, HOVIONE shall provide all
the change control and regulatory documentation as required by the Regulatory
Bodies to maintain licenses, either by directly disclosing such information to
NABRIVA or, where applicable, by filing such information with the Regulatory
Bodies and permitting NABRIVA to reference such filing(s).

 

8

--------------------------------------------------------------------------------



 

3.5          Communication.  Each Party shall make Commercially Reasonable
Efforts to respond to requests for support, information and approvals from the
other Party within [**]. If a complete response is not possible within such [**]
period, the Party owing the response shall communicate within such [**] period
the reason for the delay and when the response shall be available.

 

3.6          Quality Technical Agreement.  Within [**] of the Effective Date,
representatives of the Parties’ quality assurance departments shall meet to
review and revise, if necessary, and execute the Quality Technical Agreement.
The terms contained in the Quality Technical Agreement are intended to
complement the terms of this Agreement, and they shall be interpreted as
complementary to the extent possible. In the event of a conflict between the
terms of the Quality Technical Agreement and the terms of this Agreement, the
terms of this Agreement shall control with respect to business, financial and
legal matters, and the terms of the Quality Technical Agreement shall control
with respect to quality control and quality assurance matters related to the API
(including, without limitation, Manufacturing, testing, storage, release, change
management and validation activities); provided, however, that the inclusion of
a particular term or level of detail in the Quality Technical Agreement where
such term or level of detail is absent from this Agreement shall not be deemed
to constitute a conflict between the two agreements.  Only where competing terms
in the two agreements conflict in terms of the principal focus of an express
prescription or prohibition in the agreements shall a conflict between the two
agreements be deemed to exist. Any material breach of the Quality Technical
Agreement shall be deemed a breach of this Agreement.

 

IV.          CONFIDENTIAL INFORMATION

 

4.1          The Parties acknowledge that each Party has, prior to the Effective
Date, provided its Confidential Information to the other Party in connection
with the Manufacture and supply of the API, and further acknowledge that all
such Confidential Information (as well as any additional Confidential
Information provided by one Party to the other hereunder) shall be subject to
the provisions of this Section IV. Notwithstanding anything to the contrary
herein, the following shall be deemed to be the Confidential Information of
NABRIVA (and not of HOVIONE):  (a) any and all information, knowledge,
technology, and trade secrets relating directly to or encompassing the API and
its Manufacture that is provided by NABRIVA to HOVIONE, whether before, on, or
after the Effective Date; and (b) any and all Manufacturing records or other
information or documentation delivered to NABRIVA by HOVIONE relating to the
Manufacture of API hereunder, other than HOVIONE Confidential Information; and
(c) any NABRIVA Inventions. Notwithstanding anything to the contrary herein,
HOVIONE Technology and HOVIONE Inventions, whether or not labeled confidential,
shall be deemed to be the Confidential Information of HOVIONE (and not of
NABRIVA).

 

4.2          During the Term of this Agreement and for [**] thereafter, all
Confidential Information shall be held in confidence by the receiving Party,
shall not be used by the receiving Party for any purpose except as provided
hereunder and shall not be disclosed to third parties except as provided in
Section 4.3 or as may otherwise be permitted by the advance written consent of
the disclosing Party. Any Affiliate, director, officer, employee, consultant, or
agents who receives Confidential Information shall be advised as to the
confidential nature thereof and the prohibitions contained herein, and any
copies of any portions of any Confidential Information that are disclosed to as
provided in this Section shall be identified as confidential.

 

9

--------------------------------------------------------------------------------



 

4.3          Notwithstanding Section 4.2, each Party may disclose Confidential
Information of the other Party to its Affiliates, directors, officers,
employees, agents or consultants who have a need to know exclusively in
connection with the performance of their duties in satisfying the obligations of
such Party hereunder and who are subject to written obligations of
confidentiality and non-use that are no less restrictive than those set forth
herein. Any Affiliate, director, officer, employee, agent or consultant who
receives Confidential Information shall be advised as to the confidential nature
thereof and the prohibitions contained herein. All copies of any portions of any
Confidential Information distributed as provided in this Section shall be
identified as confidential.

 

4.4          Upon termination of this Agreement, and upon the request of the
disclosing Party, the receiving Party shall return or destroy all Confidential
Information and any copies thereof in its possession, except that each Party may
retain one copy of Confidential Information solely for archival purposes.
Termination of this Agreement shall not operate to extinguish either Party’s
obligation to treat Confidential Information as provided herein, and the same
shall continue in effect in accordance with this Section.

 

4.5          Nothing contained herein shall be deemed to grant to either Party,
either expressed or implied, a license or other right or interest in the
Confidential Information of the other or in any patent, trademark or other
similar property of the other.

 

4.6          Neither Party shall use the name of the other in any press releases
or other statements to the public (including publicity, promotional materials,
or advertising), nor publicly disclose the existence of this Agreement for any
purpose (other than as may be required by applicable law or regulation), without
the prior written consent of the other, which shall not be unreasonably withheld
or delayed.

 

V.            FORECASTS AND ORDERS

 

5.1          Orders and Forecasts.  Upon the execution of this Agreement,
NABRIVA shall provide an initial Forecast commencing with the month following
the Effective Date.  NABRIVA also shall provide HOVIONE with an initial Firm
Order. NABRIVA shall purchase API in full Batches. Subject to NABRIVA’s full
compliance of its obligation to provide to HOVIONE the Starting Materials of
appropriate quality to Manufacture compliant API, HOVIONE shall keep a stock of
raw materials, intermediate components, and API adequate to meet the
requirements of the Firm Order taking into account the Manufacturing schedule
and lead times for sourcing the Starting Materials. During the Term, NABRIVA
shall place Firm Orders for all Campaigns as soon as any Campaign becomes part
of the Firm Order. Purchase orders for API shall be issued by NABRIVA to the
Facility.  For each additional Campaign requested by NABRIVA beyond those in the
Firm Order in a calendar year, HOVIONE shall make Commercially Reasonable
Efforts to Manufacture the additional Campaign.

 

5.2          Forecasts Changes and Forecast Updates.  On or before the [**] of
each calendar year within the Term, NABRIVA shall provide HOVIONE with an
additional [**] purchase order to supplement the remaining [**] of the Firm
Order, thereby establishing a new Firm Order.  NABRIVA also shall provide an
updated Forecast for the period following the new Firm Order.  Provided a Firm
Order does not exceed the Reserve Capacity, HOVIONE shall accept the Firm Order
and shall supply NABRIVA in accordance with the Firm Order; provided, however,
in case of any conflict or inconsistency between the terms of the Firm

 

10

--------------------------------------------------------------------------------

 

Order and the terms of this Agreement, the terms of this Agreement shall
prevail.  NABRIVA may increase or decrease the quantities of the Firm Order with
HOVIONE’s prior written agreement and HOVIONE may adjust its shipping quantities
with NABRIVA’s prior written agreement.  HOVIONE shall use Commercially
Reasonable Efforts to execute all Firm Orders received and accepted pursuant to
this Section V at the delivery date proposed by HOVIONE on receipt of the Firm
Order.

 

5.3                               Starting Materials.  NABRIVA shall deliver the
required Starting Materials from vendors that have been mutually agreed to and
approved by the Parties, at no cost and of appropriate quality and quantity to
HOVIONE a minimum of [**] in advance of the proposed start date for the
Campaign.  Where NABRIVA is aware that delivery of the Starting Materials may be
delayed, it shall immediately inform HOVIONE and the Parties shall enter good
faith discussions to align the delivery of the Starting Materials with the
planning for the relevant Campaign.  Notwithstanding the forgoing, in case of
late delivery and where any good faith discussions between the Parties do not
resolve the impact of late delivery of the Starting Materials, and/or in case of
quality issues affecting the use of Starting Materials provided by NABRIVA in
the Manufacturing of the API, HOVIONE reserves the right to reschedule the start
of the relevant Campaign based on available capacity planning and to charge
NABRIVA a fee up to [**] percent ([**]%) of the cost of the Campaign as
compensation for any idle capacity, with HOVIONE making Commercially Reasonable
Efforts to re-allocate idle capacity to other projects and, to the extent
successful, reducing or waiving the fee accordingly. The value of any Starting
Materials purchased by HOVIONE that cannot be used in a next Campaign and needs
to be disposed of, due to shelf life or otherwise and as a direct result of the
delayed delivery by NABRIVA, shall be separately invoiced to NABRIVA in addition
to the up to the [**] percent ([**]%) mentioned above. HOVIONE shall keep
NABRIVA informed of any exposure to import duties and value added tax that are
suspended at the time of import in anticipation that the resulting API will be
exported. If at any time, this export is not verified and monies for the
suspended duties and VAT become due, NABRIVA shall promptly reimburse HOVIONE.

 

5.4                               Minimum Annual Commitment.  Where the amount
of API purchased by NABRIVA in a contract year is less than the Minimum Annual
Commitment for such year, NABRIVA shall pay HOVIONE the value of such shortfall,
in a lump sum payment and discounted by [**] percent ([**]%), within [**] after
HOVIONE invoices NABRIVA for such shortfall.  If regulatory approval for API is
delayed past [**], the Minimum Annual Commitment for [**] shall be reduced from
1,500kg to 750kg; provided, however, if such regulatory approval for API is
delayed primarily due to HOVIONE, the Minimum Annual Commitment shall be reduced
by [**] for each month or partial month of such delay.  In either case, if it is
not feasible for HOVIONE to reduce production already scheduled for [**], any
production above the reduced Minimum Annual Commitment in [**] shall be used to
reduce the Minimum Annual Commitment for [**].  If the Starting Materials
supplied by NABRIVA become obsolete due to a delay in regulatory approval for
API primarily due to HOVIONE, the cost of replacement materials shall be borne
by HOVIONE subject to the limitation of liability herein provided.

 

VI.                               PRICE, SHIPMENT AND PAYMENT

 

6.1                               HOVIONE’s Responsibilities.  HOVIONE shall
Manufacture the API so it may be lawfully and safely shipped to NABRIVA or its
designee worldwide and shall package the API for shipment in accordance with the
Specifications.  HOVIONE shall prepare and execute all reasonably necessary
shipping documents, consisting of Packing List, Dangerous Goods

 

11

--------------------------------------------------------------------------------



 

Declaration, and SDS.  NABRIVA shall choose the carrier and the designee by
indicating both on its purchase order provided to HOVIONE.

 

6.2                               Terms of Shipment.

 

(i)                                     HOVIONE will ship API FCA (Incoterms
2010) [**] packaged ready for export, including such items required to confirm
shipment of goods under controlled condition such as temp tales, documentation
suitable for export of the supplied product under controlled conditions and
other measures required to satisfy the Quality Technical Agreement, EC
Guidelines of 5 November 2013 on Good Distribution Practice of medicinal
products for human use (2013/C 343/01), and other Regulatory Bodies’ guidance. 
In amplification of the provisions regarding FCA Incoterms 2010, and not in
limitation thereof, HOVIONE shall directly or indirectly through NABRIVA, upon
request of NABRIVA and at NABRIVA ‘s cost and risk,  assist in (i) addressing
special shipping requirements, (ii) obtaining licenses, official authorizations,
clearances, customs, or any other documents and/or information, including
security related information that NABRIVA may require for the export, import or
transport of the API to the final destination; (iii) making a contract for
carriage; and (iv) loading the packed API in any container, collecting vehicle
or other means of transport. NABRIVA shall, upon request of HOVIONE, provide
information required for taxation or reporting purposes in respect of the export
of the API.  HOVIONE shall arrange for transportation to its destination in
accordance with NABRIVA’s written instructions, including use of the common
carrier designated by NABRIVA.  If NABRIVA does not designate a common carrier,
HOVIONE may select the common carrier. Title and risk of loss shall pass from
HOVIONE to NABRIVA when the API is delivered to the common carrier. All
transport and insurance costs will be borne by NABRIVA.

 

(ii)                                  NABRIVA will ship Starting Materials DDP
(Incoterms 2010) [**].

 

6.3                               Shelf Life.  HOVIONE will make Commercially
Reasonable Efforts that API when shipped to NABRIVA, assuming it is shipped
immediately following full release, will have a remaining shelf life of not less
than [**] (based on an assumed registered shelf life of [**]);

 

6.4                               Pricing.  HOVIONE shall invoice NABRIVA based
on the pricing set forth in Schedule C hereto. Prices may be adjusted annually
based on reasonable cost increases, inflation, continuous improvement activities
and other factors positively or negatively impacting cost.

 

6.5                               Additional Costs.  Additional costs (e.g.
additional sample testing, long-term storage of starting and/or final
materials), as well as any regulatory support over and above that reasonably
required to support a stable, robust and reproducible commercial production
process, shall be invoiced separately from the commercial manufacturing batches
and costs; this shall be handled under the MSA or similar and the Parties shall
agree in good faith on any costs related thereto.

 

6.6                               Taxes.  Any use, sales, excise or value added
tax, duty, custom, inspection or testing fee, or any other tax, fee or charge of
any nature whatsoever imposed by any governmental authority on or measured by a
transaction between the Parties, shall be paid by NABRIVA in addition to the
prices quoted or invoiced by HOVIONE. In the event HOVIONE is

 

12

--------------------------------------------------------------------------------



 

required to pay any such tax, fee, or charge, NABRIVA shall reimburse HOVIONE
for such payment, or in lieu of such payment, NABRIVA shall provide HOVIONE at
the time the order is submitted an exemption certificate or other document
acceptable to the authority imposing the tax, fee or charge.

 

6.7                               Import and Export. Without limiting the
generality of any other provisions of this Agreement, and in addition to any
other amounts due to HOVIONE under this Agreement, NABRIVA shall be responsible
for all costs or liabilities incurred by HOVIONE in connection with the import
or export of Starting Materials including, but not limited to, the costs of any
bank or other guaranties required of HOVIONE by customs authorities, any
penalties or fines levied against HOVIONE that are related to such import or
export, and any costs incurred by HOVIONE in connection with any claims or
proceedings relating to the foregoing.  If applicable, HOVIONE shall provide
customary export documentation, as specified by NABRIVA in writing or by
separate delivery and shipment documentation instructions, together with each
shipment of API (or such other deliverables). HOVIONE also shall provide NABRIVA
with all relevant shipping information (e.g., carrier, shipment details,
scheduled arrival date, quantity) prior to or coincident with shipping any API
(or such other deliverables) under this Agreement.

 

6.8                               Terms of Payment. Prior to the start of a
scheduled Campaign, HOVIONE shall invoice NABRIVA upon issuance of a purchase
order for [**] percent ([**]%) of the Purchase Price to allow for raw material
sourcing.  On the start of a scheduled campaign, HOVIONE shall invoice NABRIVA
an additional [**] percent ([**]%) of the Purchase Price as an advance on
manufacturing costs. HOVIONE shall invoice NABRIVA for the remaining [**]
percent ([**]%) of the Purchase Price upon the issuance of the Certificate of
Analysis, together with copies of all documentation required for release of the
API as provided in the Quality Technical Agreement, unless otherwise agreed
between the Parties in writing.  With the issuance of the last invoice HOVIONE
confirms that API is released and ready for shipment.

 

6.9                               Invoicing and Payment.  NABRIVA shall pay
HOVIONE the amounts owed under an invoice within [**] after the date of the
invoice from HOVIONE.  Late payments shall bear interest at the then-current
United States prime rate as reported in the Wall Street Journal Europe Edition,
or if less, the highest rate permitted under Applicable Law.

 

6.10                        Cost Improvement Program.  The Parties agree to
share cost improvement measures related to the Manufacturing of API. All cost
improvement investments specific for such API shall require consent of both
Parties. HOVIONE shall be entitled to receive reimbursement for reasonable costs
which it incurred in developing such cost improvements measures. Cost
improvement benefits concerning such improvements to the Manufacturing of API
shall be allocated equitably between the parties and reflected in the Purchase
Price.

 

VII.                          INSPECTION AND ANALYSIS

 

7.1                               Inspection by HOVIONE.  HOVIONE shall analyze
each API lot for compliance with the Specifications set forth in Schedule A.
HOVIONE shall send to NABRIVA a Certificate of Analysis and a Certificate of
Compliance, together with any other documentation required under the Quality
Technical Agreement prior to, or together with, each shipment of API. In this
regard, HOVIONE agrees to retain all records and documents necessary to fulfill
the requirements established by Applicable Law.

 

13

--------------------------------------------------------------------------------



 

7.2                               Inspection by NABRIVA.  NABRIVA or its
authorized representative shall visually inspect all shipments upon their
receipt and shall report any reasonably discernible defects in the API to
HOVIONE within [**] of its receipt of the API and related records (the
“Inspection Period”).  Prior to the expiration of the Inspection Period for a
shipment of API, NABRIVA will provide prompt written notice to HOVIONE if any
such API does not comply with the warranties set forth in Section 9.2.  Such
notice will specify the nature of the API’s non-compliance. Except in case of a
Latent Defect, failure by NABRIVA to provide such notice within the applicable
Inspection Period will be deemed an acceptance of such API by NABRIVA. Any
Latent Defects shall be reported to HOVIONE by NABRIVA within [**] of NABRIVA’s
discovery of the same.  Section 7.3 will only be applicable to a Latent Defect
if and to the extent (i) the Latent Defect is reported to HOVIONE no later than
[**] after NABRIVA’s acceptance of a batch of API and (ii) the notice states in
a reasonably sufficient detail the reason for the Latent Defect.

 

7.3                               Non-Conforming API.

 

(a)                     When due primarily to HOVIONE´s fault or omission, if
any API does not meet the warranties set forth in Section 9.2 as determined by
NABRIVA’s testing and inspection of the API and/or review of the documentation
provided by HOVIONE, then HOVIONE shall re-process or re-work such
non-conforming API into conforming API. If re-processing or re-working is not
possible, due to regulatory or other reasons, then solely at its option NABRIVA
may, as its sole remedy, require that HOVIONE either (i) replace said API at no
charge to NABRIVA and pay all round-trip shipping charges to and from the
destination of the original shipment, (ii) refund to NABRIVA the Purchase Price
for the rejected API and any applicable shipping costs (including customs
duties), or (iii) credit NABRIVA’s account in an amount equal to the Purchase
Price for the rejected API and any applicable shipping costs (including customs
duties). HOVIONE shall reimburse NABRIVA for the reasonable costs incurred by
NABRIVA in properly disposing of any non-conforming API. Any notice given
hereunder shall specify the manner in which the API fails to conform to the
purchase order or fails to meet such warranty or the Specifications.  HOVIONE
shall not re-work or re-process such non-conforming API without prior written
notice to NABRIVA.

 

(b)                     If during a Campaign the quality of API is not compliant
with the Quality Technical Agreement and/or the Specifications, and if such
non-compliance is attributable to HOVIONE, HOVIONE shall compensate NABRIVA for
the cost of the Starting Materials used and supplied by NABRIVA, calculated on
the basis of USD [**] per kg of [**] and USD [**] per kilogram of [**] and shall
not invoice the service cost for any such Campaign or relevant part thereof.

 

(c)                      The remedies set forth in this Section 7.3 are
NABRIVA’s sole remedies under this Agreement with respect to non-conforming API.

 

7.4                               Independent Testing.  When due primarily to
HOVIONE´s fault or omission, if NABRIVA notifies HOVIONE that any API does not
meet the warranties in Section 9.2, and HOVIONE does not agree with NABRIVA’s
position, the Parties shall attempt to reach a mutually acceptable resolution of
the dispute. If they are unable to do so after a reasonable period (such period
not to exceed [**] from the date of original notification), the matter shall be
submitted to an independent testing laboratory acceptable to both Parties. Such
testing laboratory shall use the testing methods contained in the
Specifications.  Both

 

14

--------------------------------------------------------------------------------



 

Parties shall accept the judgment of the independent laboratory. The cost of
such testing shall be borne by the party whose position is determined to have
been in error.

 

7.5                               Expected Yield and Yield Review. Within [**]
of January 1st 2020, following the first year of commercial Manufacture under
this Agreement, the Parties will jointly define the initial Minimum Yield Range
for each of the Starting Materials, based on yield data provided by HOVIONE for
all relevant Batches of API Manufactured during calendar year 2019. Following
this, within [**] of each January 1st during the Term, the Parties will in good
faith discuss reasonable adjustments to the Minimum Yield Range for each of the
Starting Materials based on the previous year’s actual API yield performance
(the “Actual Annual Yield”). The Parties will at such time agree upon the
appropriate Minimum Yield Range for each of the Starting Materials for the
subsequent period. The updated Minimum Yield Ranges will be defined based on
yield data provided by HOVIONE for all relevant Batches of API Manufactured
during the last 12-month period, or any other period as mutually agreed between
the Parties. If the Parties are unable to agree on such period or the revised
Minimum Yield Range for any of the Starting Materials, then such dispute will be
resolved in accordance with Section 17 hereof. For the avoidance of doubt,
increases due to changes in Batch size or Campaign size are not considered yield
improvements, nor will Batches with established root causes for unusually high
or low yields be considered in determining a revised Minimum Yield Ranges.

 

7.6                               Reconciliation of Yield and Credits.

 

(a)                     Within [**] of each January 1st during the Term, the
Parties shall perform a yield analysis for each of the Starting Materials using
the calculations set forth in Schedule E hereto, which may be revised on mutual
written agreement between the Parties from time to time. The results of the
yield analysis for each of the Starting Materials shall be added together to
determine the Actual Annual Yield.

 

(b)                     If the Actual Annual Yield is less than the lower end of
the Minimum Yield Range, then there is a shortfall for the efficient use of the
Starting Materials that Year. If even after offsetting this shortfall with any
remaining Surplus according to Section 7.6(c) below, there is a remaining
shortfall for that Year (the “Shortfall”), then HOVIONE will deduct the
corresponding amount of the Shortfall from the next invoice to be issued to
NABRIVA.

 

(c)                      If the Actual Annual Yield is more than the higher end
of the Minimum Yield Range, then there is a surplus for the efficient use of the
Starting Materials that Year (the “Surplus”).  If there is a Surplus, then
HOVIONE shall have the right to offset that Surplus against any future Shortfall
for the Starting Materials.

 

(d)                     Upon expiration or termination of this Agreement, any
remaining Shortfall credit amount owing under this Section 7.6 will be deducted
from any remaining invoice(s) pending to be issued to NABRIVA or otherwise paid
into NABRIVA´s account within [**] of the date of termination or expiration.

 

15

--------------------------------------------------------------------------------



 

VIII.                     REGULATORY MATTERS; REGULATORY FILINGS AND APPROVALS

 

8.1                               General.

 

(a)                                 HOVIONE shall be responsible for obtaining
and maintaining all site licenses for the Manufacture of the API and shall
comply with other applicable regulations promulgated by the Regulatory Bodies in
connection with the Manufacture of the API.

 

(b)                                 NABRIVA shall be responsible for obtaining
and maintaining, at its expense, all regulatory licenses and approvals necessary
for NABRIVA to use and sell the API provided under this Agreement, including,
without limitation, all submissions filed with the FDA or other Regulatory
Bodies.

 

IX.      REPRESENTATIONS AND WARRANTIES

 

9.1                               General.

 

(a)                                 Either Party represents and warrants one to
the other that (i) it is, and will remain, a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization; and (ii) the execution and delivery of this Agreement has been
authorized by all requisite corporate action. This Agreement is and will remain
a valid and binding obligation of the executing Party, enforceable in accordance
with its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors.

 

(b)                                 HOVIONE represents and warrants to NABRIVA
that (i) it has and shall maintain throughout the term of this Agreement, the
expertise, with respect to personnel and equipment, to fulfill the obligations
established hereunder, and has obtained all requisite material licenses,
authorizations and approvals required by Applicable Law to Manufacture the API
in accordance with this Agreement; (ii) the Facility, equipment and personnel to
be employed shall be qualified to Manufacture API according to current cGMP at
the time each such batch of API is produced, and that the production facility to
be employed is in compliance with Applicable Law;  (iii) there are no pending or
uncorrected citations or adverse conditions noted in any inspection of the
Facility to be employed which would cause the API to be misbranded or
adulterated within the meaning of the United States Federal Food, Drug and
Cosmetic Act, as amended, or other Applicable Law; (iv)  the execution, delivery
and performance of this Agreement by HOVIONE does not conflict with, or
constitute a breach of any order, judgment, agreement, or instrument to which
HOVIONE is a party; (v) the execution, delivery and performance of this
Agreement by HOVIONE does not require the consent of any person or the
authorization of (by notice or otherwise) any governmental or regulatory
authority; and (vi) HOVIONE has not been debarred by the FDA under the Generic
Drug Enforcement Act of 1992 (or by any analogous agency or under any analogous
law or regulation), and neither it nor, to its knowledge, any of its officers or
directors has ever been convicted of a felony under the laws of the United
States for conduct relating to the development or approval of a drug product or
relating to the marketing or sale of a drug product, and further, to its
knowledge, that no individual or firm debarred by any governmental authority
shall participate in the performance, supervision, management or review of the
production of API supplied to NABRIVA under this Agreement.

 

(c)                                   NABRIVA represents and warrants to HOVIONE
that (i) the execution, delivery and performance of this Agreement by NABRIVA
does not conflict with, or

 

16

--------------------------------------------------------------------------------



 

constitute a breach of any order, judgment, agreement, or instrument to which
NABRIVA is a party; (ii) the execution, delivery and performance of this
Agreement by NABRIVA does not require the consent of any person or the
authorization of (by notice or otherwise) any governmental or regulatory
authority (other than those relating to the granting of approval to
commercialize the product containing the API); (iii) to the best of NABRIVA’s
knowledge, the use of NABRIVA Confidential Information as contemplated in the
Services will not infringe the intellectual property rights of any third party
and NABRIVA will promptly notify HOVIONE in writing should it become aware of
any claims asserting such infringement; and (iv) NABRIVA will comply with all
Applicable Law in its use of the API.

 

9.2                               Manufacturing Warranty.  HOVIONE represents
and warrants that at all times during the term of this Agreement:

 

(a)                                 the Facility shall remain in compliance
with, and the API shall be Manufactured and delivered in compliance with all
cGMPs, Applicable Laws, the Specifications; and the Quality Technical Agreement
in effect at the time of Manufacture;

 

(b)                                 all API Manufactured by HOVIONE, at the time
of delivery to the common carrier, (i) will not be adulterated or misbranded,
and (ii) will be free and clear of any lien, security interest or encumbrance;

 

(c)                                  each document provided with or in a
connection with the shipment of the API is accurate.

 

9.3                               Warranty Disclaimer.  EXCEPT AS EXPRESSLY
STATED IN THIS AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS ANY WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR NON-INFRINGEMENT.

 

X.                                    QUALITY CONTROL, RECORDS AND INSPECTIONS

 

10.1                        Samples.  HOVIONE shall maintain samples of API as
required by Applicable Law or as otherwise mutually agreed by NABRIVA and
HOVIONE in writing. HOVIONE shall be responsible for maintaining retention
samples of the API as may be required by Applicable Law.

 

10.2                        Validation.  HOVIONE shall qualify or validate all
process, methods, equipment, utilities, facilities and computers used in the
Manufacturing, storage, testing and release of API in conformity with all
Applicable Laws. NABRIVA shall have the right to review the results of said
qualification or validation upon request.

 

10.3                        Quality Compliance.  As stipulated in the Quality
Technical Agreement, HOVIONE shall provide NABRIVA with timely notification of
all significant deviations, notes to file, and other deficiencies that may
reasonably be expected to impact the quality of the API, as well as all FDA or
other applicable Regulatory Bodies reports regarding testing, Manufacture, bulk
packaging or labeling of the API.

 

10.4                        Manufacturing Records.  HOVIONE shall maintain
complete and accurate records relating to the API and the Manufacture, bulk
packaging, labeling and testing thereof for the period required by the
applicable Regulatory Bodies, and HOVIONE shall provide copies thereof

 

17

--------------------------------------------------------------------------------



 

to NABRIVA upon NABRIVA’s reasonable request. The records shall be subject to
audit and inspection under this Section X.

 

10.5                        Batch Records. Records which include the information
relating to the Manufacturing, bulk packaging and quality operation for each lot
of API shall be prepared by HOVIONE at the time such operations occur. HOVIONE
shall prepare such records in accordance with cGMP’s, the Specifications and the
Quality Technical Agreement.

 

10.7                        Regulatory Inspections.  HOVIONE shall promptly
inform NABRIVA of any contact, inspection or audit by any Regulatory Bodies
related to or affecting the API. HOVIONE shall promptly provide NABRIVA with
copies of any Regulatory Bodies-issued inspection observation reports (including
without limitation FDA Form 483s and equivalent forms from other regulatory
bodies) and agency correspondence that may reasonably be expected to adversely
affect the API or HOVIONE’s ability to supply API hereunder. HOVIONE and NABRIVA
shall cooperate in resolving any concerns with any Regulatory Bodies. HOVIONE
shall also inform NABRIVA of any action taken by any Regulatory Bodies against
HOVIONE or any of its officers and employees which may reasonably be expected to
adversely affect the API or HOVIONE’s ability to supply API hereunder within
[**] after the action is taken.

 

XI.                               COMPLAINTS, ADVERSE EVENTS AND RECALLS

 

11.1                        API Complaints and AEs. NABRIVA shall maintain
complaint files with respect to the pharmaceutical product containing API in
accordance with cGMPs.  If HOVIONE should receive any complaints and or AE
notices with respect to the pharmaceutical product containing API, HOVIONE shall
promptly notify NABRIVA by facsimile transmission or equivalent within [**] of
its receipt thereof. All such notices shall be sent to the attention of the:

 

To NABRIVA:

Chief Medical Officer

 

Fax No. [**]

 

 

 

General Counsel

 

E-mail: [**]

 

NABRIVA shall promptly provide HOVIONE with copies of any complaints received by
NABRIVA relating to the pharmaceutical product containing API if such complaints
relate to the Manufacture or bulk packaging of the API. NABRIVA shall have the
exclusive responsibility for responding to all complaints, and for promptly
providing HOVIONE with a copy of any responses to complaints relating to the
pharmaceutical product containing the API if such complaints relate to the
Manufacture or bulk packaging of the API. NABRIVA or its Affiliates shall have
responsibility for reporting all complaints relating to the pharmaceutical
product containing API to the FDA and any other regulatory authorities,
including, but not limited to, complaints relating to the Manufacture or bulk
packaging of the API as well as adverse experience (AE) reports. NABRIVA shall
correspond with complainants as to any complaints associated with pharmaceutical
product containing API, whether received during or after the term hereof.
HOVIONE shall assist NABRIVA in investigating complaints relating to the
pharmaceutical product containing API if such complaints relate to the
Manufacture or bulk packaging of the API, by analyzing API and Manufacturing
processes to determine the nature and cause of an alleged API Manufacturing
defect or alleged API failure. HOVIONE shall also reasonably assist

 

18

--------------------------------------------------------------------------------



 

NABRIVA, if so expressly required by NABRIVA from time to time, in the
investigation of any Adverse Experience (AE) reported to either party when such
AEs are reasonably believed to be attributable to the Manufacture or bulk
packaging of the API. If NABRIVA determines that any reasonable physical,
chemical, biological or other evaluation should be conducted in relation to an
AE or complaint relating to the Manufacture or bulk packaging of the API,
HOVIONE shall reasonably conduct the evaluation and use its Commercially
Reasonable Efforts to provide NABRIVA with a written report of such evaluation
within [**] from receipt of NABRIVA’s written request for same, together with
samples of the API from the relevant lot. The obligations and responsibility in
connection with such AEs and the management of the same shall pertain to NABRIVA
exclusively.

 

11.2                        Recall Action.  If NABRIVA should elect or be
required to initiate a recall of pharmaceutical product containing or
manufactured using API supplied hereunder, or a withdrawal or field correction
of such pharmaceutical product, HOVIONE shall assist NABRIVA (and/or its
Affiliate(s)) in connection with such recall, withdrawal, or field correction,
including, without limitation, by conducting an investigation to determine the
extent to which the API contributed to the need for such recall, withdrawal, or
field correction. All regulatory authority contacts and coordination of any
recall activities shall be initiated by, and shall be the sole responsibility
of, NABRIVA.

 

11.3                        Recall Expenses.  If a recall or a withdrawal of any
pharmaceutical product containing or manufactured using API is necessary for any
reason, HOVIONE and NABRIVA shall each bear the costs of the recall in
proportion to each Party’s responsibility, if any, for the error necessitating
the recall or withdrawal. Such recall costs include, but are not limited to, all
reasonable costs and expenses of NABRIVA and HOVIONE associated with
implementing any such recall or withdrawal, including notification, packaging,
shipping, distribution, and destruction costs and required reimbursements to
third parties, and all costs and expenses associated with obtaining replacement
product (including API).

 

11.4                        Recall Records.  HOVIONE shall maintain complete and
accurate records for such periods as may be required by Applicable Law.

 

XII.                          INSURANCE

 

12.1                        During the term of this Agreement, HOVIONE shall
maintain in full force and effect valid and effective insurance policies
relating to its property, plant, equipment, obligations, liabilities,
representations and warranties as contemplated herein.  HOVIONE’s coverage shall
be not less than USD [**] (or the equivalent amount in other currency) per loss
occurrence and per aggregated loss occurrences per year, with the exception of
Employer’s liability/workers’ compensation, where HOVIONE´s coverage shall not
be less than USD [**]. HOVIONE shall provide to NABRIVA, upon NABRIVA’s written
request, evidence of adequate liability insurance coverages and the amounts
thereof. Such coverage shall be with an insurance company having an A.M. Best
rating of at least A-VII (or its equivalent) and shall have to be maintained for
as long as HOVIONE has obligations under this Agreement.

 

12.2                        During the term of this Agreement, NABRIVA agrees to
maintain in full force and effect valid and effective insurance policies that
are reasonably sufficient to cover its obligations, liabilities, representations
and warranties as contemplated herein.  NABRIVA’s coverage shall be not less
than USD [**] (or the equivalent amount in other currency) per loss occurrence
and per aggregated loss occurrences per year.

 

19

--------------------------------------------------------------------------------



 

XIII.                     INVENTIONS

 

13.1                        Background Technology. All rights to and interest in
NABRIVA Technology will remain the exclusive property of NABRIVA, and all rights
to and interest in HOVIONE Technology will remain the exclusive property of
HOVIONE. NABRIVA grants HOVIONE the right to use NABRIVA Technology and NABRIVA
Improvements for the limited purpose of fulfilling HOVIONE’s obligations under
this Agreement.

 

13.2                        NABRIVA Inventions. NABRIVA shall own all right,
title, and interest in and to any NABRIVA Inventions, along with all
intellectual property rights, with respect thereto. HOVIONE agrees to
communicate all NABRIVA Inventions promptly to NABRIVA. HOVIONE hereby assigns
and transfers to NABRIVA all right, title, and interest in the NABRIVA
Inventions, and HOVIONE agrees to take all further acts reasonably required to
evidence such assignment and transfer to NABRIVA at NABRIVA’s expense. All
NABRIVA Inventions shall be automatically considered as Confidential Information
of NABRIVA under the terms of Section IV.

 

13.3                        HOVIONE Inventions. It is expressly agreed that
Section 13.1 above is not applicable to HOVIONE Inventions (and relevant
intellectual property rights). In this case, therefore, any HOVIONE Inventions,
and the relevant intellectual property rights, shall belong to HOVIONE, and such
HOVIONE Inventions are and will be assigned to HOVIONE or its designee without
additional compensation to NABRIVA. NABRIVA will take such steps as HOVIONE may
reasonably request and at HOVIONE’s expense to vest in HOVIONE or HOVIONE’s
designee ownership of the HOVIONE Improvements.

 

13.4                        Patents. NABRIVA will have the exclusive right to
prepare, file, prosecute, maintain and defend, at its sole expense, any patent
applications and/or patents that claim NABRIVA Inventions. HOVIONE will have the
exclusive right to prepare, file, prosecute, maintain and defend, at its sole
expense, any patent applications and/or patents that claim HOVIONE Inventions.

 

XIV.                      INDEMNIFICATION

 

14.1                        By HOVIONE.  HOVIONE shall indemnify and hold
NABRIVA, its Affiliates, directors, officers, employees, agents, successors, and
assigns harmless from any and all liability, damage, loss, cost, or expense
(including reasonable attorneys’ fees) (“Losses”), to the extent arising out of
or resulting from any third party claim, suit or action (“Claim”) related to
gross negligence or willful misconduct by HOVIONE or its Affiliates, or any
breach by HOVIONE of any covenant, representations and/or warranties hereunder,
except, in each case, to the extent NABRIVA is obligated to indemnify HOVIONE
under Section 14.2.

 

14.2                        By NABRIVA.  NABRIVA shall indemnify and hold
HOVIONE, its Affiliates, directors, officers, employees, agents, successors, and
assigns harmless from any and all Losses, to the extent arising out of or
resulting from any Claim related to (i) any pharmaceutical products containing
or manufactured using the API, to the extent such products are sold by or on
behalf of NABRIVA or its Affiliates, or (ii) any gross negligence or willful
misconduct by NABRIVA or its Affiliates, or (iii) any breach by NABRIVA of any
of its covenants, representations and/or warranties hereunder in each case,
except to the extent such Losses or Claims result from the matters contemplated
in Section 14.1.

 

20

--------------------------------------------------------------------------------

 

14.3                        By Each Party.  If gross negligence or willful
misconduct of both HOVIONE and NABRIVA contribute to any Loss, HOVIONE and
NABRIVA shall each indemnify and hold harmless the other with respect to that
portion of the Loss attributable to its negligence or willful misconduct.

 

14.4                        Procedures.  If one Party receives notice of a Claim
for which it is entitled to indemnification by the other party, the party
receiving notice shall give prompt notification to the indemnifying party. The
party being indemnified shall cooperate fully with the indemnifying party
throughout the pendency of the Claim, and the indemnifying party shall have
complete control over the conduct and disposition of the Claim including the
retention of legal counsel engaged to handle such matter. The indemnifying party
hereunder shall not be liable for any costs associated with the settlement of
any Claim brought against it or the other party unless it has received prior
notice of the settlement negotiations and has agreed to the settlement.

 

XV.                           LIMITATION OF LIABILITY

 

15.1                        NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IN NO EVENT SHALL HOVIONE OR NABRIVA BE LIABLE TO THE OTHER FOR ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR INDIRECT DAMAGES HOWEVER CAUSED
AND ON ANY THEORY OF LIABILITY, INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS
OR REVENUES, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT. THIS
LIMITATION WILL APPLY EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE

 

15.2                        SUBJECT TO SECTION 15.3 HEREOF, IN NO EVENT SHALL
HOVIONE’S TOTAL LIABILITY HEREUNDER EXCEED THE LESSER OF $[**] OR [**].

 

15.3                        NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION XV IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS
OR OBLIGATIONS OF EITHER PARTY WITH RESPECT TO ANY THIRD-PARTY CLAIMS UNDER
SECTION 14.1 OR 14.2 OR THE DAMAGES AVAILABLE FOR BREACH OF THE CONFIDENTIALITY
OBLIGATIONS IN SECTION IV.

 

XVI.                      TERMINATION

 

16.1                        Term.  This Agreement shall become effective and
remain in effect for a period of seven (7) years from the Effective Date (the
“Initial Term”) and, unless either of the Parties gives written notice of
non-renewal at least two (2) years prior to the end of the Initial Term (or any
renewal term), this Agreement shall be renewed for consecutive terms of two
(2) years.

 

16.2                        Breach.  If either Party hereto commits a material
breach of any of its obligations under this Agreement or the Quality Technical
Agreement, the other Party may, at its option, terminate this Agreement by
giving the breaching party at least [**] prior written notice of its intent to
terminate this Agreement, which notice shall specify the breach and the
termination date, unless the breaching Party cures said breach prior to the
specified termination date.

 

21

--------------------------------------------------------------------------------



 

16.3                        Insolvency.  Either party may terminate this
Agreement immediately in its entirety if the other Party files a petition of
bankruptcy, is adjudged bankrupt, takes advantage of any insolvency act, or
executes a bill of sale, deed of trust, or assignment for the benefit of
creditors.

 

16.4                        Survival.  The rights and obligations contained in
Sections covering representations and warranties, indemnification and
confidentiality shall survive termination of this Agreement, as will any rights
to payment or other rights or obligations that have accrued under this Agreement
prior to termination. Termination shall not affect the liability of either Party
by reason of any act, default, or occurrence prior to said termination.

 

16.5                        Transfer.  If either party terminates this
Agreement, HOVIONE shall upon request and for a period of no more than [**], and
at NABRIVA’s expense, provide reasonable assistance in transferring
manufacturing of API to a facility owned by NABRIVA or a third party selected by
NABRIVA.

 

16.6                        Return of Materials.  Upon termination or expiration
of this Agreement, HOVIONE shall return to NABRIVA or NABRIVA’s nominee all
materials in its stock and belonging to NABRIVA and shall deliver to NABRIVA,
against payment of the applicable price, any remaining API.

 

16.7                        Other Obligations Upon Termination.  Upon
termination or expiration of this Agreement, HOVIONE will suspend work as early
as possible and will invoice NABRIVA and NABRIVA shall promptly reimburse
HOVIONE for:

 

(i)                                     the reasonable, documented costs and
expenses related to the termination of this Agreement which are not ordinarily
planned as close-out of Manufacture, including, but not limited to: (a) the
disposal of API, samples, and raw materials directly related to HOVIONE’s
obligations hereunder; and (b) staff time and related costs necessary to
transfer any API relevant know-how or other information to NABRIVA;

 

(ii)                                  any outstanding, unpaid invoices issued by
HOVIONE;

 

(iii)                               any amount not yet invoiced but owed by
NABRIVA under this Agreement for (a) work in process to Manufacture the API; and
(b) API that is in HOVIONE’s Facilities to fulfill purchase orders placed by
NABRIVA prior to the notice date of termination; and

 

(iv)                              reimbursement for any materials purchased
(that cannot be cancelled) and/or held by HOVIONE for a Firm Order, or as
otherwise agreed by the Parties in writing, as of the notice date of
termination; and

 

(v)                                 the Minimum Annual Commitment as defined in
Section 16.8 below.

 

16.8                        Termination upon Non-Approval.  If NABRIVA has no
need for the API because API is (i) not approved by the Regulatory Bodies;
(ii) market approval is withdrawn in the Territory; or (iii) NABRIVA and any
licensees decide not to file for approval or withdraw API from the market,
within [**] of such cancellation news, NABRIVA may terminate this Agreement by
paying HOVIONE immediately for the value of the Minimum Annual

 

22

--------------------------------------------------------------------------------



 

Commitment, minus [**] percent ([**]%), for (i) the next [**] if this Agreement
is terminated prior to receiving any regulatory approval; (ii)  the next [**] if
terminated after receiving the first regulatory approval; or (iii) the remaining
Term, whichever is the shorter.  Notwithstanding the foregoing, HOVIONE shall
make Commercially Reasonable Efforts to re-allocate any released resources to
other projects and, to the extent successful at the date termination becomes
effective shall accordingly reduce or waive such charge. The value of any
Starting Materials purchased by HOVIONE to meet the Firm Order or otherwise on
the direction of NABRIVA that cannot be used for another HOVIONE customer and
need to be disposed of, due to shelf life or otherwise, as a result of not
meeting the Minimum Annual Commitment, shall be deducted from the [**] percent
([**]%) discount.

 

XVII.                 GOVERNING LAW AND ALTERNATIVE DISPUTE RESOLUTION

 

17.1                        This Agreement shall be governed by and construed in
accordance with the laws of England and Wales, without regard to any choice of
law principle that would dictate the application of the law of another
jurisdiction. The Parties agree that the provisions of the United Nations
Convention on Contracts for the International Sale of Goods will not apply to
this Agreement, and are hereby expressly excluded.

 

17.2                        Both Parties understand and appreciate that their
long term mutual interest shall be best served by effecting a rapid and fair
resolution of any claims or disputes which may arise out of services performed
under this contract or from any dispute concerning contract terms. Therefore,
both Parties agree to use their best efforts to resolve all such disputes as
rapidly as practicable on a fair and equitable basis. Toward this end both
Parties agree to develop and follow a process for presenting, rapidly assessing,
and settling claims on a fair and equitable basis.

 

17.3                        If any dispute or claim arising under this contract
cannot be readily resolved by the Parties pursuant to the process described in
Section 17.2, the Parties agree to refer the matter to a panel consisting of
[**] employed by each Party who is not directly involved in the claim or dispute
for review and resolution. A copy of the contract terms, agreed upon facts (and
areas of disagreement), and concise summary of the basis for each side’s
contentions shall be provided to both such senior executives who shall review
the same, confer, and attempt to reach a mutual resolution of the issue.

 

17.4                       If the matter has not been resolved utilizing the
process set forth in this Article XVII, and the Parties are unwilling to accept
the non-binding decision of the panel, any said dispute shall be submitted to
binding arbitration for final decision.

 

17.5                       It is expressly agreed that arbitration shall be held
in English language in London, England in accordance with the Rules of
Arbitration of the International Chamber of Commerce (“ICC Rules”), except where
those rules conflict with these provisions, in which case this provision
controls.  The arbitration shall be conducted by a single arbitrator appointed
in accordance with the ICC Rules. The arbitrator may engage an independent
expert with experience in the subject matter of the dispute to advise the
arbitrator. Within [**] of initiation of arbitration, the Parties shall reach
agreement upon and thereafter follow procedures, including limits on discovery,
assuring that the arbitration will be concluded and the award rendered within no
more than [**] from selection of the arbitrator or, failing agreement,
procedures meeting such time limits will be designed by the arbitrator and

 

23

--------------------------------------------------------------------------------



 

adhered to by the Parties. The arbitrator shall decide the merits of any dispute
in accordance with the law governing this Agreement, without application of any
principle of conflict of laws that would result in reference to a different law.
The decision and/or award rendered by the arbitrator shall be written, final and
non-appealable and may be entered and enforced in any court of competent
jurisdiction. Unless otherwise agreed by the Parties in writing, the costs of
any arbitration, including administrative fees and fees of the arbitrator, shall
be borne by the non-prevailing Party, but each Party shall bear its own attorney
and expert fees. The Parties agree that, notwithstanding any provision of
applicable law, they will not request, and the arbitrator shall have no
authority to award, punitive or exemplary damages against either Party.  Pending
the selection of the arbitrator or pending the arbitrator’s determination of the
merits of any dispute, either Party may seek appropriate interim or provisional
relief from any court of competent jurisdiction as necessary to protect the
rights or property of that Party.

 

XVIII.            MISCELLANEOUS

 

18.1                        Headings.  The headings and captions used herein are
for the convenience of the Parties only and are not to be construed to define,
limit or affect the construction or interpretation hereof.

 

18.2                        Severability. If any provision of this Agreement is
found to be invalid or unenforceable, then the offending provision shall not
render any other provision of this Agreement invalid or unenforceable, and all
other provisions shall remain in full force and effect and shall be enforceable,
unless the provisions which have been found to be invalid or unenforceable, to
the fullest extent permitted by law. If any such affected provision materially
affects the commercial basis of this Agreement, the Parties shall negotiate in
good faith to amend the provisions of this Agreement to preserve and afford to
each Party the full extent of benefits that this Agreement is intended to
provide.

 

18.3                        Entire Agreement.  This Agreement, including all
those Schedules appended hereto, contains the entire agreement of the Parties
regarding the subject matter hereof and supersedes all prior agreements,
understandings or conditions (whether oral or written) regarding the same. 
Further, this Agreement may not be changed, modified, amended or supplemented
except by a written instrument signed by the duly authorized representatives of
the Parties. Neither Party has relied on any representation except as may be
expressly set forth herein.

 

18.4                        Assignability.  Without the prior written consent of
the other Party, neither Party shall assign or otherwise transfer this Agreement
or any of its rights and obligations hereunder except to an Affiliate or a
successor to its business that assumes all obligations of the assignor hereunder
in connection with the transfer or sale of all or substantially all of its
assets, corporate reorganization, or its merger or consolidation with or into
any other entity, provided that no such assignment shall release the assignor
from its obligations without the consent of the other Party hereto.

 

18.5                        Further Assurances.  Each Party hereto agrees to
execute, acknowledge and deliver such further instruments, and to take such
other actions, as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.

 

24

--------------------------------------------------------------------------------



 

18.6                        Waiver.  The waiver by either Party of a breach of
any provisions contained herein shall be effective only if made in writing and
shall in no way be construed as a waiver of any succeeding breach of such
provision or the waiver of the provision itself.

 

18.7                        Force Majeure.  A Party shall not be liable for
nonperformance or delay in performance (other than of obligations regarding
confidentiality) caused by any event reasonably beyond the control of such Party
including, without limitation, hostilities, revolutions, wars, riots, civil
disturbances, national emergencies, strikes, lockouts, unavailability of
supplies, epidemics, fires, floods, earthquakes, other forces of nature,
explosions, embargoes, or any other Acts of God, or any laws, proclamations,
regulations, ordinances, or other acts or orders of any court, government or
governmental agency. Any occurrence of force majeure shall be reported promptly
to the other Party. The Party claiming force majeure must demonstrate that such
event directly impacts its ability to perform its obligation under this
Agreement in a timely manner and take commercially reasonable efforts to
mitigate such force majeure.  A Party whose performance has been excused shall
perform such obligation as soon as is reasonably practicable after the
termination or cessation of such event or circumstance. The other Party has no
right to demand indemnity for damage; provided, however, in the event force
majeure preventing performance shall continue for more than six (6) months,
either Party may terminate this Agreement with a written notice to the other
without any liability hereunder, except the obligation to make payments due to
such date.

 

18.8                        Remedies.  Each Party agrees and acknowledges that
its disclosure of Confidential Information in breach of this Agreement may cause
irreparable harm to other Party, and therefore that any such breach or
threatened breach may entitle such Party to seek injunctive relief, in addition
to any other legal remedies available in a court of competent jurisdiction.

 

18.9                        Good Faith. The Parties agree to perform this
Agreement in a spirit of good faith and fair dealing, and each shall seek to
avoid intentionally doing anything that would deprive the other of the full
benefits contemplated hereunder. Neither Party shall use any affiliate or third
party as a means of avoiding its responsibilities under this Agreement. The
Parties agree to communicate openly and in a spirit of co-operation to insure
all services are rendered in accordance with the highest degree of professional
competence, cGMPs and any other applicable law, regulation or regulatory
requirement.

 

18.10                 Independent Contractors. The Parties are independent
contractors under this Agreement. Nothing contained in this Agreement is to be
construed so as to constitute NABRIVA and HOVIONE as partners, agents or
employees of the other, including with respect to this Agreement. Neither Party
hereto shall have any express or implied right or authority to assume or create
any obligations on behalf of, or in the name of, the other Party or to bind the
other Party to any contract, agreement or undertaking with any third party
unless expressly so authorized in writing by the other Party.

 

18.11                 Publicity.  Each Party undertakes to the other that it
shall keep the existence and nature of this Agreement confidential and not use
this Agreement or the name of the other Party in any press release, publicity,
advertisement, promotional materials, or other disclosure with regard to this
Agreement without the prior written consent of the other Party, except as may be
required by applicable laws or regulations or the rules of a recognized stock
exchange.

 

25

--------------------------------------------------------------------------------



 

18.12                 Drafting.  This Agreement was negotiated at arm’s-length
and entered into freely by the Parties and upon the advice of their respective
counsel.  All Parties hereto are to be deemed the drafters of this Agreement. 
No provision hereof shall be construed in favor of or against any Party hereto
based upon principles of contra proferentem or any other presumption as to
inequality of bargaining power or otherwise.

 

18.13                 Counterparts.  This Agreement shall be executed by the
duly authorized officers of the Parties. This Agreement may be executed in one
(1) or more counterparts, including by facsimile or other electronic
transmission, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

18.14                 Notices.  Except as otherwise expressly stated herein, all
notices, consents or approvals required by this Agreement shall be in writing
and sent by overnight courier service, certified or registered air mail, postage
prepaid, or by facsimile or email (confirmed by such certified or registered
mail) to the Parties at the following addresses or such other addresses as may
be designated in writing by the respective Parties. Notices shall be deemed
effective on the date of mailing.

 

If to NABRIVA:

Nabriva Therapeutics Ireland DAC,

 

Suite 510, Regus Dublin Airport,

 

Skybridge House Dublin Airport,

 

Swords, County Dublin, Ireland

 

Attention: General Counsel

 

E-mail: [**]

 

Fax No.: [**]

 

With copy to:

Nabriva Therapeutics GmbH

 

 

Leberstrasse 20

 

 

1110 Vienna

 

 

Austria

 

 

Attn.: Werner Heilmayer

 

 

Email address: [**]

 

 

Fax: [**]

 

All HOVIONE invoices and/or charges in billing should be directed to the
Accounting Department at:

 

 

Nabriva Therapeutics Ireland DAC

 

Attention: VP of Technical Operations

 

E-mail: ap-ie@nabriva.com

 

 

If to HOVIONE:

Hovione FarmaCiencia SA

 

Estrada do Paço do Lumiar,

 

Campus do Lumiar, Edifício R,

 

1649-038 Lisboa

 

Portugal

 

Attention: VP Sales & Marketing

 

 

With copy to:

Hovione FarmaCiencia SA

 

Estrada do Paço do Lumiar,

 

Campus do Lumiar, Edifício R,

 

1649-038 Lisboa

 

26

--------------------------------------------------------------------------------



 

 

Portugal

 

Attention: General Counsel

 

E-mail: [**]

 

 

All NABRIVA purchase orders shall be sent to:

 

 

 

HOVIONE LIMITED

 

[**]

 

Attention: General Manager

 

Fax: [**]

 

18.15                 Solicitation of Employees.  Except with the other Party’s
written approval, during the Term, a Party shall not actively solicit for
employment the employees of the other Party who are involved in the relationship
of the Parties under this Agreement and further, any employees possessing
intrinsic technical, analytical or manufacturing know-how. This Section does not
preclude: (a) solicitations made by a recruiting firm on behalf of a Party,
provided the firm was not instructed to specifically hire employees of the other
Party, and (b) employees of the other Party proactively enquiring for or
responding to publicized job opportunities with the Party.  In the event a Party
hires an employee of the other Party in breach of this Section 18.15, the other
Party may recover stipulated damages in the amount of [**] percent ([**]%) of
that employee’s annualized W-2 earnings, or equivalent, at the time the Party
hires the employee.

 

27

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned Parties have caused this Agreement to be
executed as of the date first above written.

 

 

NABRIVA THERAPEUTICS IRELAND DAC

 

 

 

 

 

By:

/s/ Michael Murphy

 

 

Name: Michael Murphy

 

 

Title: Director

 

 

 

 

 

HOVIONE LIMITED

 

 

 

 

 

By:

/s/ Guy Villax

 

 

Name: Guy Villax

 

 

Title: CEO

 

 

 

 

 

By:

/s/ Fréderic Kahn

 

 

Name: Fréderic Kahn

 

 

Title: VP Marketing & Sales

 

28

--------------------------------------------------------------------------------

 

Schedule A

 

API Specifications

 

The parties have agreed upon all those applicable specifications for the API as
set forth hereunder. The parties shall agree upon any modifications to the
specifications here below in writing.

 

·                  Include packaging specifications

 

·                  Include minimum shelf life

 

·                  Include analytical methods, product specifications, product
impurities, degradation products, and reference standards provided by Nabriva

 

29

--------------------------------------------------------------------------------



 

Schedule B

 

Form of Quality Technical Agreement

 

The Quality Technical Agreement shall be revised, if necessary, within [**] from
the execution date of this Agreement.

 

30

--------------------------------------------------------------------------------



 

Schedule C

 

Purchase Price

 

The pricing in the table below, dependent on the total number of batches per
campaign, shall apply:

 

Routine commercial
manufacture

 

Lefamulin ([**] / batch)

 

Yearly regulatory
maintenance fee

Campaign size

 

Price (EUR/kg)

 

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

-     Assumptions:

 

[**]

 

 

 

 

 

 

 

[**].

 

 

 

 

 

31

--------------------------------------------------------------------------------



 

Schedule D

 

Territory

 

[**]

 

32

--------------------------------------------------------------------------------



 

Schedule E-1

 

SAMPLE YIELD CALCULATION FOR [**]

 

Reporting Year ending:

 

To be agreed between the Parties during the first year of the Term.

 

33

--------------------------------------------------------------------------------



 

Schedule E-2

 

SAMPLE YIELD CALCULATION FOR [**]

 

Reporting Year ending:

 

To be agreed between the Parties during the first year of the Term.

 

34

--------------------------------------------------------------------------------
